— Appeal from an order of Supreme Court, Erie County (Howe, J.), entered November 27, 2002, which granted plaintiffs’ motion for partial summary judgment against defendant BriMar Construction, Inc., individually and as sole general partner of Berkeley Square Associates, LR on the issue of liability under Labor Law § 240 (1).
*1444It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs for the reasons stated in decision at Supreme Court, Erie County, Howe, J. Present—Pigott, Jr., P.J., Green, Scudder, Gorski and Lawton, JJ.